17-1136
     Lin v. Barr
                                                                                        BIA
                                                                                  Poczter, IJ
                                                               A206 580 431/432/433/434/435


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            RAYMOND J. LOHIER, JR.,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   BIJIN LIN, YANFENG LIU, CHENXIA
14   LIU, YUTING LIU, YUXUAN LIU,
15            Petitioners,
16
17                 v.                                            17-1136
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Troy Nader Moslemi, Flushing, NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Cindy S.
28                                    Ferrier, Assistant Director; Matt
29                                    A. Crapo, Attorney, Office of
30                                    Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5          Petitioners Bijin Lin (“Lin”), Yangfeng Liu, Chenxia Liu,

 6   Yuting Liu, Yuxuan Liu, natives and citizens of the People’s

 7   Republic of China, seek review of a March 27, 2017, decision

 8   of   the   BIA   affirming      a   July   26,    2016,    decision   of    an

 9   Immigration      Judge    (“IJ”)     denying     Lin’s    application      for

10   asylum,    withholding      of      removal,     and    relief   under     the

11   Convention Against Torture (“CAT”).              In re Bijin Lin, et al.,

12   Nos. A 206 580 431/432/433/434/435 (B.I.A. Mar. 27, 2017),

13   aff’g No. A 206 580 431/432/433/434/435 (Immig. Ct. N.Y. City

14   July 26, 2016).        We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16          Under the circumstances of this case, we have reviewed

17   the IJ’s decision as modified by the BIA, and consider only

18   the adverse credibility determination.                 See Xue Hong Yang v.

19   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

20   The applicable standards of review are well established.                   See

21   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
22   162,    165–66   (2d     Cir.    2008).     In    making     a   credibility
                                           2
1    determination, the agency must “[c]onsider[] the totality of

2    the circumstances” and may base a finding on the applicant’s

3    “demeanor, candor, or responsiveness, . . .           the inherent

4    plausibility    of   the     applicant’s      .   .   .     account,”

5    inconsistencies in the applicant’s statements or between her

6    statements and other evidence, “without regard to whether an

7    inconsistency, inaccuracy, or falsehood goes to the heart of

8    the applicant’s claim, or any other relevant factor.”               8

9    U.S.C.   § 1158(b)(1)(B)(iii).       “We    defer. . . to    an   IJ’s

10   credibility determination unless, from the totality of the

11   circumstances, it is plain that no reasonable fact-finder

12   could make such an adverse credibility ruling.”           Xiu Xia Lin,

13 534 F.3d at 167.     The adverse credibility determination of

14   the IJ is supported by substantial evidence.

15   Inconsistencies

16       The IJ reasonably relied on inconsistencies between

17   Lin’s asylum application and her testimony, internal

18   inconsistencies in her testimony, and inconsistencies

19   between her and her husband’s testimony in making the

20   adverse credibility determination.         See 8 U.S.C.

21   § 1158(b)(1)(B)(iii).      First, Lin’s account was

22   inconsistent regarding how many times she went into hiding.
                                      3
1    Her declaration recounted that she went into hiding twice,

2    after the birth of her second child in 2000 because she

3    feared forced sterilization, and after the abortion in

4    2013.   But on cross-examination, she testified that she

5    went into hiding once—after the forced abortion in 2013.

6    Although she later reverted to the facts from her

7    application, stating that she had been in hiding for over

8    ten years, the IJ was not compelled to credit her

9    explanation that she “made a mistake” as that time spent in

10   hiding was a central aspect of Lin’s asylum claim.        See

11   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

12       Second,    Lin’s   testimony    was   inconsistent   with    her

13   husband’s testimony.    Lin testified that while in hiding, she

14   and her husband purchased an apartment under her father-in-

15   law’s name, but Lin’s husband testified that he purchased the

16   apartment under his own name.

17       Finally, Lin’s testimony about the sequence of events

18   following her abortion was inconsistent with her asylum

19   application.   Lin’s application reflected that after the

20   abortion, she briefly rested at the hospital, went home

21   until her husband returned from a business trip five days

22   later, and then went into hiding at her sister’s home.          But
                                     4
1    she testified that she went directly to her sister’s house

2    from the hospital.       All three of these inconsistencies

3    support the adverse credibility determination.               See 8

4    U.S.C. § 1158(b)(1)(B)(iii).

5    Implausible Testimony

6           In addition to inconsistencies in Lin’s account, the IJ

7    reasonably    relied    on    certain     implausible     aspects    of   her

8    persecution claim.       See 8 U.S.C. § 1158(b)(1)(B)(iii).               Lin

9    stated    that   she   went    into     hiding   from     family    planning

10   officials in 2000 because she feared sterilization after

11   becoming    pregnant    with    her   second     child.      Although     she

12   remained in hiding for over ten years, she and her husband

13   lived in the same province the entire time, operated a

14   construction business, purchased an apartment, renewed their

15   passports, traveled abroad, and enrolled their three children

16   in school.       The IJ properly inferred that Lin’s testimony

17   that she was able to live an open life while hiding from

18   government officials was implausible.            See Siewe v. Gonzales,

19   480 F.3d 160, 168-69 (2d Cir. 2007) (recognizing that IJ may

20   draw    reasonable     inferences     when   “made      available    to   the

21   factfinder by record facts . . . viewed in the light of common

22   sense and ordinary experience.”); Xiao Ji Chen v. U.S. Dep’t
                                           5
1    of Justice, 471 F.3d 315, 336 n.16 (2d Cir. 2006).

2    Corroboration

3           Lin’s lack of reliable corroboration bolsters the adverse

4    credibility        determination.         “An       applicant’s       failure    to

5    corroborate his or her testimony may bear on credibility,

6    because the absence of corroboration in general makes an

7    applicant unable to rehabilitate testimony that has already

8    been called into question.”           Biao Yang v. Gonzales, 496 F.3d
9    268, 273 (2d Cir. 2007).           As noted above, Lin’s statement and

10   testimony were inconsistent about when she went into hiding

11   at her sister’s house, and Lin did not provide any statement

12   from    her   sister    to      clarify       the    chronology.        Given   the

13   problems with Lin’s credibility and Lin’s failure to show

14   that a letter was unavailable, the IJ did not err by requiring

15   a letter.      See 8 U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu v.

16   Holder, 575 F.3d 193, 196-97 (2d Cir. 2009).

17          The IJ also noted that she considered the remainder of

18   Lin’s    documentary       evidence       and       found   that   it    did    not

19   rehabilitate       Lin’s     testimony.             The   documentary    evidence

20   consisted      mostly      of   government          documents   and     newspaper

21   articles.      The IJ remarked that the remaining evidence “was

22   authored      by   interested      witnesses          not   subject     to   cross-
                                               6
1    examination”       or    was    “unauthenticated         Chinese    government

2    documents.”

3           Lin argues that the IJ overlooked a bank document which

4    was neither from an interested witness nor a government

5    document.       Even if the IJ mischaracterized the bank document

6    as a “government” document, there is no indication that the

7    IJ failed to consider it or that it would have rehabilitated

8    Lin’s testimony.         See Mendez v. Holder, 566 F.3d 316, 323 (2d

9    Cir.    2009)    (The    agency    is   not     required     to    “explicitly

10   consider[]”      each    item    of    evidence     or    even     describe   it

11   perfectly).        Lin    allows      that    the   remaining      documentary

12   evidence consists of unauthenticated government documents,

13   but she contends that they are not from interested witnesses.

14   Although the IJ erred in stating that the documents were from

15   interested witnesses, the IJ explicitly acknowledged the

16   unauthenticated government documents in its evaluation of

17   Lin’s corroborating evidence.                See Mendez, 566 F.3d at 323.

18   Accordingly, Lin’s argument essentially challenges the weight

19   the IJ gave to the unauthenticated government documents, and

20   we generally defer to the agency in such a determination.

21   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).

22          Given    Lin’s    internally     inconsistent        and    implausible
                                             7
1    testimony, the inconsistencies between her and her husband’s

2    testimony,   and    the    lack   of       reliable   corroboration,   the

3    “totality    of    the    circumstances,”        supports   the   adverse

4    credibility determination.         Xiu Xia Lin, 534 F.3d at 167.

5    That determination is dispositive of asylum, withholding of

6    removal, and CAT relief because all three claims are based on

7    the same factual predicate.            See Paul v. Gonzales, 444 F.3d
8    148, 156-57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.       Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                                     FOR THE COURT:
18                                     Catherine O’Hagan Wolfe,
19                                     Clerk of Court
20




                                            8